DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: that between the reactant gas inlet and outlet and the hydrogen inlet and hydrogen outlet. According to the instant specification, the reactant gas inlet and outlet can be the hydrogen inlet and outlet.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwayama (US 2015/0125775 A1).
Regarding claim 1, Kuwayama discloses an apparatus comprising: a cell stack 10 comprising a plurality of unit cells 60 stacked in direction A (see Figure 2) which is the horizontal direction and the vehicle lengthwise direction (paragraph 43); an enclosure 89 disposed so as to surround the fuel cell stack 10 (paragraph 51 and Figure 3); an end plate 62b configured to support the plurality of cells 60 of the stack 10 (paragraph 51), the end plate 62b having a reactant gas inlet 100a and a reactant gas outlet 100b disposed further in the A direction than the fuel cell stack (paragraph 53 and Figure 3).
Regarding claim 2, Kuwayama discloses that end plate 62b is disposed on an end portion of the stack 10 (see Figure 3). 
Regarding claim 3, Kuwayama discloses that the outlet 100b is lower in the C direction (closer to the ground) than the inlet 100a (see Figure 3).
Regarding claim 4, Kuwayama discloses that air inlet 98a and 98b are diagonal one another while hydrogen inlet 100a and outlet 100b are diagonal one another (see Figure 3).
Regarding claims 5 and 6, Kuwayama discloses that the reaction gas outlet 100b is disposed such that produced water is collected from the outlet (paragraph 56). Since it is closer to the ground in the C direction, it would operate as claimed.
Regarding claim 7, Kuwayama discloses an apparatus comprising: a fuel cell frame 61 (paragraph 43); a water drain unit 53 disposed under the fuel cell frame (see Figure 5); a cell stack 10 mounted on the frame 61 comprising a plurality of unit cells 60 stacked in direction A (see Figure 2) which is the horizontal direction and the vehicle lengthwise direction (paragraph 43); an enclosure 89 disposed so as to surround the fuel cell stack 10 (paragraph 51 and Figure 3); an end plate 62b configured to support the plurality of cells 60 of the stack 10 (paragraph 51), the end plate 62b having a reactant gas inlet 100a and a reactant gas outlet 100b disposed further in the A direction than the fuel cell stack (paragraph 53 and Figure 3).
Regarding claims 8-10 and 14, Kuwayama discloses that the reaction gas outlet 100b is disposed such that produced water is collected from the outlet via 120 in water drain unit 53 (paragraph 56) at the same angle as the other inlets and outlets (see Figure 5). Since the outlet 100b, outlet pipe 120, and drain unit 53 are closer to the ground in the C direction, they would operate as claimed.
Regarding claim 11, Kuwayama discloses that end plate 62b is disposed on an end portion of the stack 10 (see Figure 3). 
Regarding claim 12, Kuwayama discloses that the outlet 100b is lower in the C direction (closer to the ground) than the inlet 100a (see Figure 3).
Regarding claim 13, Kuwayama discloses that air inlet 98a and 98b are diagonal one another while hydrogen inlet 100a and outlet 100b are diagonal one another (see Figure 3).
Regarding claim 15, Kuwayama discloses an apparatus comprising: a cell stack 10 comprising a plurality of unit cells 60 stacked in direction A (see Figure 2) which is the horizontal direction and the vehicle lengthwise direction (paragraph 43); an enclosure 89 disposed so as to surround the fuel cell stack 10 (paragraph 51 and Figure 3); an end plate 62b configured to support the plurality of cells 60 of the stack 10 (paragraph 51), the end plate 62b having a reactant gas inlet 100a and a reactant gas outlet 100b disposed further in the A direction than the fuel cell stack (paragraph 53 and Figure 3).
Regarding claim 16, Kuwayama discloses that end plate 62b is disposed on an end portion of the stack 10 (see Figure 3). 
Regarding claim 17, Kuwayama discloses that the outlet 100b is lower in the C direction than the inlet 100a (see Figure 3).
Regarding claim 18, Kuwayama discloses that air inlet 98a and 98b are diagonal one another while hydrogen inlet 100a and outlet 100b are diagonal one another (see Figure 3).
Regarding claim 19, Kuwayama discloses that the reaction gas outlet 100b is disposed such that produced water is collected from the outlet (paragraph 56). Since it is closer to the ground in the C direction, it would operate as claimed.
Regarding claim 20, Kuwayama discloses a supply manifold and a discharge manifold (paragraph 53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725